Citation Nr: 0731707	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-31 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal  from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO awarded service connection 
for right knee disorder; an initial 10 percent disability 
evaluation, was assigned effective August 17, 1994.  The 
veteran timely appealed the rating and effective date to the 
Board.  

By a June 2006 decision, the Board denied and remanded the 
earlier effective date and initial rating claims, 
respectively.  The requested development on the initial 
rating claim has been accomplished and the case has returned 
to the Board for appellate review. 

On VA Form 646, Statement of Accredited Representation in 
Appealed Case, dated in August 2007, the veteran's 
representative raised the issue of entitlement to service 
connection for left knee disability as secondary to service-
connected right knee disability.  This issue is referred to 
the agency of original jurisdiction (AOJ) for initial 
adjudication. 

In an August 2007 statement to VA, the veteran argued that he 
was unemployable as a result of his service-connected right 
knee disability.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The veteran's claim for TDIU is referred 
to the AOJ for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In letters dated between March 1998 and August 2007, E. 
Ballantine, M. D., reported that he was treating the 
veteran's right knee disability.  Records of this treatment 
have not been associated with the claims file.  VA has a duty 
to obtain records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet App 204 (1994).

The veteran sent the Board copies of a June 2007 Social 
Security Administration (SSA) Notice of Award letter.  A copy 
of the SSA decision and the medical records, private or VA, 
that served as a basis for the aforementioned SSA decision 
have not been obtained.  VA has a duty to obtain these 
records.  38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).

Dr. Ballantine's most recent statement included an opinion 
that the veteran's right knee disability had deteriorated to 
the point where it had interfered with his ability to 
continue with gainful employment raises the question of the 
appellant's entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (2007).  The Board is not 
permitted to consider entitlement to an extraschedular rating 
in the first instance, but must remand the claim to the AOJ 
for referral to the appropriate first line authorities.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration any decisions on 
disability claims by the veteran and 
the medical records relied upon in 
those decisions.
    
2.  Take all necessary steps to obtain 
records of the veteran's treatment by 
Dr. Ballantine for a right knee 
disability since March 1998.

3.  If the newly received evidence 
indicates a change in the right knee 
disability since the last examination 
in November 2006, arrange for the 
veteran to undergo a new VA examination 
to evaluate the severity of the right 
knee disability.

4.  Then refer the case to the Under 
Secretary for Benefits or to the 
Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for consideration of 
entitlement to an extraschedular 
rating.  

5.  If the claim is not fully granted, 
issue a supplemental statement of the 
case (SSOC) before returning the claim 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

